Case 8:21-cv-00338-CJC-ADS Document 28 Filed 05/24/21 Page 1 of 3 Page ID #:176



   1 BENJAMIN SADUN (287533)
   2 benjamin.sadun@dechert.com
     DECHERT LLP
   3 US Bank Tower, 633 West 5th Street,
   4 Suite 4900
     Los Angeles, CA 90071-2013
   5 Phone: (213) 808-5721; Fax: (213) 808-5760
   6
     KATHLEEN N. MASSEY (pro hac vice forthcoming)
   7 kathleen.massey@dechert.com
   8 MARK S. CHEFFO (pro hac vice forthcoming)
     mark.cheffo@dechert.com
   9 Three Bryant Park
  10 1095 Avenue of the Americas
     New York, NY 10036
  11 Phone: (212) 698-3500; Fax: (212) 698 3599
  12
     Attorneys for Defendant
  13
                         UNITED STATES DISTRICT COURT
  14
                        CENTRAL DISTRICT OF CALIFORNIA
  15                            SOUTHERN DIVISION
  16 JANE DOE on behalf of herself and all    CASE NO. 8:21-CV-00338-CJC-ADS
  17 other similarly situated,
                  Plaintiffs,                 Assigned to Hon. Cormac J. Carney
  18                                          Courtroom:       9B
            v.
  19
                                             MINDGEEK USA INC.
  20 MINDGEEK USA INCORPORATED,              CORPORATE DISCLOSURE
     MINDGEEK S.A.R.L., MG                   STATEMENT PURSUANT TO FED.
  21 FREESITES, LTD (D/B/A
                                             R. CIV. P. 7.1
  22 PORNHUB), MG FREESITES II, LTD,
     MG CONTENT RT LIMITED, AND
  23 9219- 1568 QUEBEC, INC. (D/B/A
  24 MINDGEEK),
                  Defendants.
  25
  26
  27
  28
                                                                 CASE NO. 8:21-CV-00338
                            CORPORATE DISCLOSURE STATEMENT
Case 8:21-cv-00338-CJC-ADS Document 28 Filed 05/24/21 Page 2 of 3 Page ID #:177



   1         This Corporate Disclosure Statement is filed on behalf of Defendant
   2 MindGeek USA Inc. in compliance with the provisions of Federal Rule of Civil
   3 Procedure 7.1.
   4         MindGeek USA Inc. hereby declares that its ultimate parent corporation is
   5 MindGeek S.A.R.L. There is no publicly held corporation that owns 10% or more of
   6 MindGeek USA Inc.’s stock.
   7         Pursuant to Local Rule 7.1-1, Defendant certifies that no entities have a
   8 pecuniary interest in the outcome of the case.
   9         These representations are made to enable the Court to evaluate possible
  10 disqualification or recusal. Defendant reserves its right to supplement this Certificate
  11 subject to the discovery of any applicable additional information as the case proceeds.
  12 A supplemental disclosure statement will be filed upon any change in the information
  13 provided herein.
  14
  15 DATED: MAY 24, 2021                     RESPECTFULLY SUBMITTED,
  16
  17                                            /s/ Benjamin Sadun
  18                                         BENJAMIN SADUN (287533)
                                             benjamin.sadun@dechert.com
  19                                         DECHERT LLP
  20                                         US Bank Tower, 633 West 5th Street,
                                             Suite 4900
  21                                         Los Angeles, CA 90071-2013
  22                                         Phone: (213) 808-5721; Fax: (213) 808-5760

  23
  24
  25
  26
  27
  28
                                                1                       CASE NO. 8:21-CV-00338
                                CORPORATE DISCLOSURE STATEMENT
Case 8:21-cv-00338-CJC-ADS Document 28 Filed 05/24/21 Page 3 of 3 Page ID #:178



   1                                     KATHLEEN N. MASSEY (pro hac vice
   2                                     forthcoming)
                                         Kathleen.massey@dechert.com
   3                                     MARK S. CHEFFO (pro hac vice
   4                                     forthcoming)
                                         mark.cheffo@dechert.com
   5                                     DECHERT LLP
   6                                     Three Bryant Park
                                         1095 Avenue of the Americas
   7                                     New York, NY 10036
   8                                     Phone: (212) 698-3500; Fax: (212) 698 3599
                                         Attorneys for Defendant MindGeek USA
   9                                     Incorporated
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                           2                     CASE NO. 8:21-CV-00338
                            CORPORATE DISCLOSURE STATEMENT
